Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00066-CV

                             CONOCOPHILLIPS COMPANY,
                                    Appellant

                                              v.

                      VAQUILLAS UNPROVEN MINERALS, LTD.,
                                   Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014CVQ000438-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDRED that appellee, Vaquillas Unproven Minerals, Ltd., recover its costs
of this appeal from appellant, ConocoPhillips Company.

       SIGNED August 5, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice